                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SONIA ORTIZ,                                      :
     Plaintiff                                    :          No. 1:18-cv-01696
                                                  :
               v.                                 :          (Judge Kane)
                                                  :
PRIORITY HEALTHCARE                               :
GROUP LLC d/b/a THE GARDENS                       :
AT PALMYRA,                                       :
     Defendant                                    :

                                       MEMORANDUM

       Before the Court are Defendant Priority Healthcare Group LLC (“Defendant”)’s motion

to dismiss Plaintiff Sonia Ortiz (“Plaintiff”)’s complaint (Doc. No. 8) and motion to dismiss

Plaintiff’s amended complaint (Doc. No. 12). For the reasons stated below, the Court will deny

Defendant’s motion to dismiss Plaintiff’s complaint (Doc. No. 8) as moot and grant in part and

deny in part Defendant’s motion to dismiss Plaintiff’s amended complaint (Doc. No. 12).

I.     BACKGROUND

       A.      Procedural Background

       Plaintiff initiated the above-captioned action by filing a two-count complaint on August

27, 2018, asserting claims of (1) retaliation and wrongful termination in violation of the

Pennsylvania Whistleblower Law (“PWL”) and (2) retaliation and wrongful termination in

violation of Pennsylvania public policy against Defendant. (Doc. No. 1.) Defendant filed a

motion to dismiss the initial complaint for failure to state a claim upon which relief may be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6) (Doc. No. 8) on October 30, 2018

and a brief in support thereof (Doc. No. 9) on November 1, 2018. On November 8, 2018,

Plaintiff filed a two-count amended complaint, asserting claims of (1) retaliation and wrongful
termination in violation of the PWL and (2) wrongful termination in violation of Pennsylvania

public policy. (Doc. No. 10.) Defendant filed a motion to dismiss Plaintiff’s amended complaint

pursuant to Rule 12(b)(6) (Doc. No. 12) on November 19, 2018 and a brief in support thereof

(Doc. No. 13) on November 28, 2018. On December 4, 2018, Plaintiff filed a brief in opposition

to Defendant’s motion to dismiss Plaintiff’s amended complaint. (Doc. No. 15.) Because the

time for further briefing has passed, both motions are ripe for disposition.

       B.      Factual Background1

       The allegations in the amended complaint relate to Plaintiff’s allegedly wrongful and

retaliatory termination of employment by Defendant in late April of 2018. (Doc. No. 10.)

Plaintiff was employed as a cook at the Gardens at Palmyra (“the Gardens”), a nursing home

owned by Defendant and located in Palmyra, Pennsylvania. (Id. ¶ 2, 6.) Defendant allegedly

receives Medicare and Medicaid funds for providing medical services. (Id. ¶ 58.) From the

beginning of her employment at the Gardens, Plaintiff allegedly noticed multiple Pennsylvania

health regulation violations in the kitchen and attempted to remedy said violations. (Id. ¶ 7.)

Among Plaintiff’s alleged observations were the following: employees’ failure to clean the

kitchen, including leaving pans and drip trays in an unsanitary condition; the existence of

undated food in the refrigerator; delivered foods being left outside for at least nine hours before

being placed in the freezer; employees’ failure to keep the freezer clean; employees’ failure to

keep the food storage area clean; and the refreezing of food that had thawed in a defective

freezer.2 (Id. ¶ 7.) She contends that, as a result of the health regulation violations, Plaintiff and



1
 Unless otherwise noted, the following background information is derived from the allegations
set forth in Plaintiff’s amended complaint. (Doc. No. 10.)
2
  Plaintiff purports that these alleged conditions violated the following Pennsylvania health
regulations, respectively: Food Code ¶¶ 4-601.11 et seq. and 4-701.10 et seq.; Food Code ¶
                                                  2
the Gardens’ dietician regularly had to dispose of improperly-stored food. (Id. ¶ 11.) In March

of 2018, Plaintiff alleges that the food stored in a known-to-be-defective freezer had to be

discarded because it spoiled when the freezer entered “defrost mode” and thawed its contents.

(Id. ¶¶ 12-14.) Plaintiff also alleges that Defendant regularly wasted food items prior to site

visits by Pennsylvania Department of Health and Human Services (“DHHS”) officials. (Id. ¶

15.) Specifically, Plaintiff alleges that upon the arrival of DHHS officials at the Gardens, the

receptionist would call the kitchen to warn the kitchen employees of the impending inspection, at

which point the kitchen employees were required to examine all food storage areas and discard

any food products that were questionably labeled or stored, even if they were not spoiled. (Id. ¶

16-17.) Plaintiff asserts that one such occurrence in April of 2018 resulted in two thirty-gallon

garbage bags of food products being discarded. (Id. ¶ 18.) Plaintiff further contends that

employees failed to use the freezer log to track food freshness properly, and paperwork was

fraudulently completed to indicate food freshness and proper storage temperatures. (Id. ¶¶ 16-

17.) Plaintiff also alleges that her supervisor, Edward Harding (“Mr. Harding”), instructed her

on multiple occasions to prepare and serve spoiled food, which Plaintiff refused to do. (Id. ¶¶

23, 27.) She contends that residents at the Garden were regularly served food that was prepared

in ways that failed to comply with professional standards of food service safety and were served

marshmallows in place of appropriate snacks. (Id. ¶¶ 28, 29.) Plaintiff further alleges that the

Gardens ran out of sanitizer for the dishwasher in mid-April of 2018. (Id. ¶ 33.)

       Plaintiff alleges that she notified Mr. Harding of the health regulation violations at the

beginning of her employment, but the violations remained unresolved. (Id. ¶ 8.) She alleges that




3.701.11; Food Code ¶ 3-202.11; Food Code ¶ 3-305.11; Food Code ¶ 3-305.1; and Food Code
¶¶ 3-501.11, 3-501.12, and 3-501.13.
                                                 3
on March 22, 2018, she reported her concerns regarding the health regulation violations to

Defendant’s regional director of operations, Ilan Richland (“Mr. Richland”), detailing the

specific regulations being violated by the unsanitary condition of the kitchen, food storage areas,

and freezer, as well as the failure to place delivered food in the freezer promptly. (Id. ¶ 9.)

Plaintiff later allegedly notified Mr. Richland of other health regulation violations, including the

regular fabrication of records regarding food, freezer, and refrigerator temperature and the

spoiling of food products, and noted that these violations posed a serious health risk to the

Gardens’ residents. (Id. ¶¶ 21, 22.) Plaintiff alleges that she also informed Mr. Richland that she

had already reported the health regulation violations to Mr. Harding, but no corrective action had

been taken, and she would not follow procedures and policies that violated state law and put

residents at risk. (Id. ¶¶ 30, 31.) Plaintiff contends that she regularly complained of Defendant’s

non-compliance with health regulations to Mr. Harding, Mr. Richland, and the Gardens’ dietician

throughout the time she was employed at the Gardens, but her complaints were ignored, and

corrective action was not taken. (Id. ¶¶ 32, 35.)

        In mid-April of 2018, Plaintiff allegedly contacted the DHHS and reported the health

regulation violations occurring at the Gardens, as well as Defendant’s practice of warning the

kitchen employees when DHHS officials arrived so that they could dispose of improperly stored

or labeled food products. (Id. ¶¶ 36, 37.) Plaintiff asserts that on April 24, 2018, DHHS officials

conducted an inspection of the Gardens, which resulted in a determination that the Gardens

failed to maintain sanitary conditions and store food properly in its kitchen and was in violation

of various state health regulations. (Id. ¶¶ 38, 39.) Plaintiff alleges that as a result of the

investigation, Defendant had to dispose of a multitude of improperly stored or labeled food

products. (Id. ¶ 40.) Shortly after the DHHS officials completed their inspection, Mr. Harding



                                                    4
informed Plaintiff that he knew she had lodged the complaint against the Gardens due to the

level of detail of the complaint and similarity between the details of the complaint and the issues

previously raised by Plaintiff. (Id. ¶ 41.)

       Plaintiff alleges that the day after the DHHS inspection, Mr. Harding gave Plaintiff a

written warning for her failure to complete her “Cook Tour Sheet” by the end of her shift. 3 (Id. ¶

43.) Plaintiff contends that she did not initial the Cook Tour Sheet because it contained

inaccurate and falsified temperature information and that she informed Mr. Harding of her

reasoning. She asserts that she confronted the employee who falsified the information in the

presence of Mr. Harding, but no corrective action was taken, and Mr. Harding instructed Plaintiff

to sign the Cook Tour Sheet. (Id. ¶¶ 44, 45.) Plaintiff alleges that when she refused to do so,

Mr. Harding threatened to discipline her for insubordination. (Id. ¶ 45.) Plaintiff further alleges

that upon receipt of the written warning, she contacted Mr. Richland and notified him of the

warning and why she had not signed the Cook Tour Sheet. (Id. ¶ 46.) She purportedly also told

Mr. Richland that she believed Mr. Harding was targeting her in retaliation for Plaintiff

contacting DHHS. (Id. ¶ 51.) Plaintiff alleges that Mr. Harding summoned her to his office on

April 29, 2018, where he repeatedly told her that he knew she had called DHHS and that her

continued complaints could cause the Gardens to shut down and its employees to lose their jobs.

(Id. ¶¶ 52, 53.) Plaintiff asserts that Mr. Harding terminated her employment on April 30, 2018,

at which time he told her that “it wasn’t working out.” (Id. ¶ 54.)

II.    LEGAL STANDARD



3
  Plaintiff asserts that pursuant to Defendant’s employee handbook and policies, failure to
complete the Cook Tour Sheet should have resulted in a verbal, rather than written, warning.
(Doc. No. 10 at ¶ 50.) Plaintiff further asserts that other employees who failed to complete their
Cook Tour Sheets properly, both before and after Plaintiff received a written warning, did not
receive a written warning or face any other disciplinary action. (Id. ¶¶ 47, 48.)
                                                 5
       Federal notice and pleading rules require the complaint to provide the defendant notice of

the claim and the grounds upon which it rests. See Phillips v. Cty. of Allegheny, 515 F.3d 224,

232 (3d Cir. 2008). The plaintiff must present facts that, accepted as true, demonstrate a

plausible right to relief. Fed. R. Civ. P. 8(a). Although the Federal Rule of Civil Procedure

8(a)(2) requires “only a short and plain statement of the claim showing that the pleader is entitled

to relief,” a complaint may nevertheless be dismissed under Federal Rule of Civil Procedure

12(b)(6) for its “failure to state a claim upon which relief can be granted.” See Fed. R. Civ. P.

12(b)(6).

       When ruling on a motion to dismiss under Rule 12(b)(6), the Court must accept as true all

factual allegations in the complaint and all reasonable inferences that can be drawn from them,

viewed in the light most favorable to the plaintiff. See In re Ins. Brokerage Antitrust Litig., 618

F.3d 300, 314 (3d Cir. 2010). The Court’s inquiry is guided by the standard of Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Under

Twombly and Iqbal, pleading requirements have shifted to a “more heightened form of

pleading.” See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). To avoid

dismissal, all civil complaints must set out “sufficient factual matter” to show that the claim is

facially plausible. See id. The plausibility standard requires more than a mere possibility that

the defendant is liable for the alleged misconduct. As the Supreme Court instructed in Iqbal,

“where the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       Accordingly, to determine the sufficiency of a complaint under Twombly and Iqbal, the

United States Court of Appeals for the Third Circuit has identified the following steps a district



                                                  6
court must take when determining the sufficiency of a complaint under Rule 12(b)(6): (1)

identify the elements a plaintiff must plead to state a claim; (2) identify any conclusory

allegations contained in the complaint “not entitled” to the assumption of truth; and (3)

determine whether any “well-pleaded factual allegations” contained in the complaint “plausibly

give rise to an entitlement for relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d

Cir. 2010) (internal quotation marks omitted) (quoting Iqbal, 556 U.S. at 675, 679).

       In ruling on a Rule 12(b)(6) motion to dismiss for failure to state a claim, “a court must

consider only the complaint, exhibits attached to the complaint, matters of public record, as well

as undisputedly authentic documents if the complainant’s claims are based upon these

documents.” See Mayer v. Belichick, 605 F.3d 223, 230 (citing Pension Benefit Guar. Corp. v.

White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)). A court may also consider “any

‘matters incorporated by reference or integral to the claim, items subject to judicial notice,

matters of public record, orders, [and] items appearing in the record of the case.’” Buck v.

Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (quoting 5B Charles A. Wright &

Arthur R. Miller, Federal Practice & Procedure § 1357 (3d ed. 2004)).

III.   DISCUSSION

       A.      Plaintiff’s Claim of Retaliation and Wrongful Termination in Violation of the
               Pennsylvania Whistleblower Law

               1.      Applicable Legal Standard

       The PWL holds, in pertinent part, that:

               No employer may discharge, threaten or otherwise discriminate or
               retaliate against an employee regarding the employee’s
               compensation, terms, conditions, location or privileges of
               employment because the employee or a person acting on behalf of
               the employee makes a good faith report or is about to report,
               verbally or in writing, to the employer or appropriate authority an



                                                  7
               instance of wrongdoing or waste by a public body or an instance of
               waste by any other employer as defined in this act.

See 43 P.S. § 1423(a).

       The PWL defines “waste” as “[a]n employer’s conduct or omissions which result in

substantial abuse, misuse, destruction or loss of funds or resources belonging to or derived from

Commonwealth or political subdivision sources.” See 43 P.S. § 1422. Under the PWL, a

“public body” is defined as “[a]ll of the following”:


               (1) A State officer, agency, department, division, bureau, board,
               commission, council, authority or other body in the executive
               branch of State government.

               (1.1) The General Assembly and its agencies.

               (2) A county, city, township, regional governing body, council,
               school district, special district or municipal corporation, or a board,
               department, commission, council or agency.

               (3) Any other body which is created by Commonwealth or political
               subdivision authority or which is funded in any amount by or
               through Commonwealth or political subdivision authority or a
               member or employee of that body.

See id. at § 1422. This Court and other district courts in the Third Circuit have previously held

that the receipt of Medicare and Medicaid reimbursements is insufficient to deem a private entity

a “public body” under the PWL. See, e.g., Grim v. May Grant Assocs., No. 18-cv-2231, 2019

WL 358520, at *5 (E.D. Pa. Jan. 29, 2019) (“Thus, as Plaintiff has alleged only that Defendants

are the ‘recipients of Medicare and/or Medicaid and potentially other sources of public funding

for the provision of medical services,’ Plaintiff has not pled sufficient facts to show that

Defendants are ‘funded by or through Commonwealth or political subdivision authority.’ Thus,

Plaintiff has failed to state that Defendants are a ‘public body’ under the PWL.” (internal




                                                  8
citations omitted)); Eaves-Voyles v. Almost Family, Inc., 198 F. Supp. 3d 403, 409 (M.D. Pa.

2016).

                2.      Parties’ Arguments

         Defendant argues that Plaintiff has failed to state a claim for a violation of the PWL

because Plaintiff has failed to allege facts that establish that Defendant is a public body under the

PWL, which Defendant alleges is an element of such a claim. (Doc. No. 13 at 6-9.) In response,

Plaintiff states that Defendant’s argument is premised on an out-of-date version of the PWL.

(Doc. No. 15 at 12.) Plaintiff argues that the current version of the PWL, effective September 2,

2014, applies to an employee who reports instances of waste by his or her employer, regardless

of whether the employer is a public body. (Id. at 10-12.) Plaintiff contends that because her

complaint alleges that she reported instances of waste with respect to Defendant, she has

sufficiently alleged a PWL claim. (Id. at 12.)

                3.      Whether Plaintiff has Sufficiently Stated a Claim of Retaliation and
                        Wrongful Termination in Violation of the PWL Against Defendant

         Pursuant to the PWL, in order for a claimant to invoke the law’s protection as to

wrongful termination or retaliation based on the claimant reporting wrongdoing, the reported

wrongdoing must have been carried out by a public body. See 43 P.S. § 1423(a). The Court

concludes, and Plaintiff appears to concede, that Defendant is not a public body as defined by the

PWL. In regard to Defendant’s public funding status, Plaintiff’s amended complaint alleges only

that “Defendant is a recipient of Medicare and Medicaid and potentially other sources of public

funding for the provision of medical services.” (Doc. No. 10 at ¶ 58.) This Court and other

district courts in the Third Circuit have previously held that entities in such circumstances are not

public bodies as defined by the PWL. See, e.g., Grim, 2019 WL 358520, at *5; Eaves-Voyles,

198 F. Supp. 3d at 409. Thus, Plaintiff has failed to allege sufficiently that Defendant is a public

                                                  9
body and, therefore, has failed to state a retaliation and wrongful termination claim based on a

violation of the PWL in regard to Plaintiff reporting wrongdoing by Defendant.

       As to a PWL claim based on reporting waste, although Plaintiff’s amended complaint

refers to Plaintiff reporting instances of Defendant wasting food, the Court concludes that

Plaintiff’s amended complaint fails to allege facts from which a reasonable jury could conclude

that Plaintiff reported waste as defined by the PWL. Plaintiff alleges that she reported that

Defendant wasted food products as a general practice and on several specific occasions. (Doc.

No. 12 at 9-19, 36, 37.) However, pursuant to the PWL, “waste” is defined as “[a]n employer’s

conduct or omissions which result in substantial abuse, misuse, destruction or loss of funds or

resources belonging to or derived from Commonwealth or political subdivision sources.” See 43

P.S. § 1422. Plaintiff’s amended complaint alleges no facts from which a jury could plausibly

conclude that the alleged instances in which food was wasted by Defendant resulted in the

misuse or abuse of Medicare, Medicaid, or other state funds or the destruction or loss of food

products that “belong[ed] to or [were] derived from” such funds. Thus, Plaintiff has failed to

allege that she reported waste—as defined by the PWL—on the part of Defendant, and,

therefore, has failed to state a claim of wrongful termination and retaliation in violation of the

PWL. See Grim, 2019 WL 358520, at *5 (concluding that a plaintiff failed to state a wrongful

termination PWL claim based on reporting her employer’s waste because she failed to plead

sufficiently that such waste “resulted in a substantial abuse or misuse of Medicare and/or

Medicaid funds”). Accordingly, the Court will grant Defendant’s motion to dismiss as to Count

I of Plaintiff’s amended complaint.

       B.      Plaintiff’s Claim of Wrongful Termination in Violation of Pennsylvania
               Public Policy

               1.      Applicable Legal Standard

                                                 10
       Under Pennsylvania Law, a plaintiff may assert a claim for wrongful termination of at-

will employment based on a violation of Pennsylvania public policy only where the termination

“would threaten clear mandates of public policy.” See LaRochelle v. Wilmac Corp., 210 F.

Supp. 3d 658, 712 (E.D. Pa. 2016) (internal quotation marks omitted) (quoting Clay v. Advanced

Computer Applications, Inc., 559 A.2d 917, 918 (Pa. 1989)). Although the determination of

what qualifies as a violation of a clearly mandated public policy is left for courts to determine on

a case-by-case basis, see Dugan v. Bell Telephone of Pennsylvania, 876 F. Supp. 713, 725 (W.D.

Pa. 1994) (citing Turner v. Letterkenny Federal Credit Union, 505 A.2d 259, 261 (Pa. Super. Ct.

1985)), the Third Circuit has held that “an employee’s discharge will offend clear mandates of

public policy if the discharge results from conduct of the employee that is required by law, or

from the employee’s refusal to engage in conduct prohibited by law.” See Herskowitz v. Cty. of

Lebanon, No. 13-cv-431, 2013 WL 5719250, at *8 (M.D. Pa. Oct. 21, 2013) (citing Clark v.

Modern Grp. Ltd., 9 F.3d 321, 330-32 (3d Cir. 1993); Smith v. Calgon Carbon Corp., 917 F.2d

1338, 1344 (3d Cir. 1990); Woodson v. AMF Leisureland Ctrs., Inc., 842 F.2d 699, 701-02 (3d

Cir. 1988)).

       Additionally, “Pennsylvania law does not recognize a common law cause of action for

violating public policy when there is an existing statutory remedy.” See Palazzolo v. Damsker,

No. 10-cv-7430, 2011 WL 2601536, at *7 (E.D. Pa. June 30, 2011) (citing Preobrazhenskaya v.

Mercy Hall Infirmary, 71 F. App’x 936 (3d Cir. 2003); Wolk v. Saks Fifth Avenue, Inc., 782

F.2d 223, 224 n.3 (3d Cir. 1984); Bruffett v. Warner Commc’ns, Inc., 692 F.2d 910, 918-19 (3d

Cir. 1982); Jacques v. AKZO Int’l Salt, Inc., 619 A.2d 748, 753 (Pa. Super. Ct. 1993)). The

existence of the statutory remedy, rather than the claimant’s successful application of it,

determines whether preemption applies. See id. (citing DeMuro v. Phila. Hous. Auth., No. 98-

                                                 11
cv-3137, 1998 WL 96103 (E.D. Pa. Dec. 21, 1998)). The purpose of this limitation is to prevent

a claimant from circumventing the specific procedures defined in the pertinent statute. See

Scholly v. JMK Plastering, Inc., No. 07-cv-4998, 2008 WL 2579729, at *5 (E.D. Pa. June 25,

2008) (quoting Bruffett, 692 F.2d at 919).

               2.      Parties’ Arguments

       Defendant argues that Plaintiff has failed to state a claim for wrongful termination in

violation of Pennsylvania public policy because Plaintiff’s claim is preempted by the

whistleblower protection provisions of the FDA Food Safety Modernization Act (“FSMA”),

which are enforced by the Occupational Safety and Health Administration (“OSHA”). (Doc. No.

13 at 9-11.) Defendant contends that under Pennsylvania law, a violation of public policy claim

is not recognized when such a statutory remedy exists. (Id. at 9-10.) Plaintiff argues that the

asserted statutory remedy does not preclude her claim for two reasons. (Doc. No. 15 at 13-15.)

First, she argues that Defendant does not qualify as an “entity engaged in the manufacture,

processing, packing, transporting, distribution, reception, holding, or importation of food” under

21 U.S.C. § 399d(a). (Id. at 13-14.) Second, she argues that the FSMA protections do not apply

to her because she has not alleged that she reported violations of the FSMA. (Id. at 15.)

               3.      Whether Plaintiff Has Sufficiently Stated a Claim of Wrongful
                       Termination in Violation of Pennsylvania Public Policy

       Plaintiff alleges that Defendant wrongfully terminated her due to her failure to engage in

conduct prohibited by Pennsylvania health regulations. (Doc. No. 10 at ¶ 55.) Such an

allegation satisfies the “violation of clear mandates of public policy” standard required to allege

a claim of wrongful termination in violation of Pennsylvania public policy. See Herskowitz,

2013 WL 5719250, at *8 (citing Clark, 9 F.3d at 330-32; Smith, 917 F.2d at 1344; Woodson,




                                                 12
842 F.2d at 701-02). Turning to the allegedly preemptive statutory remedy cited by Defendant,

the Court observes that 21 U.S.C. § 399d provides the following employee protections:

               (a) In general. No entity engaged in the manufacture, processing,
               packing, transporting, distribution, reception, holding, or
               importation of food may discharge an employee or otherwise
               discriminate against an employee with respect to compensation,
               terms, conditions, or privileges of employment because the
               employee, whether at the employee’s initiative or in the ordinary
               course of the employee’s duties (or any person acting pursuant to a
               request of the employee) —

                       (1) provided, caused to be provided, or is about to provide
                       or cause to be provided to the employer, the Federal
                       Government, or the attorney general of a State information
                       relating to any violation of, or any act or omission the
                       employee reasonably believes to be a violation of any
                       provision of this Act [21 USCS §§ 301 et seq.] or any
                       order, rule, regulation, standard, or ban under this Act [21
                       USCS §§ 301 et seq.], or any order, rule, regulation,
                       standard, or ban under this Act [21 USCS §§ 301 et seq.];

                       (2) testified or is about to testify in a proceeding
                       concerning such violation;

                       (3) assisted or participated or is about to assist or
                       participate in such a proceeding; or

                       (4) objected to, or refused to participate in, any activity,
                       policy, practice, or assigned task that the employee (or
                       other such person) reasonably believed to be in violation of
                       any provision of this Act [21 USCS §§ 301 et seq.], or any
                       order, rule, regulation, standard, or ban under this Act [21
                       USCS §§ 301 et seq.].

See 21 USCS § 399d. Therefore, in the context of an employee reporting information to officials

or an employee objecting to or refusing to take an employer-directed action, the FSMA

protections apply only when an employee reports that his or her employer violated the Federal

Food, Drug, and Cosmetic Act (“FFDCA”) or a derivative rule or regulation or the employee

objects to or refuses to participate in an action that the employee believes to be in violation of the



                                                 13
FFDCA or a derivative rule or regulation. See id. Plaintiff alleges that she reported specific

violations of Pennsylvania health regulations by Defendant to the DHHS and that she objected to

and refused to take part in actions that she believed were in violation of Pennsylvania health

regulations. (Doc. No. 10 at 9-19, 23, 27, 30, 36, 37, 43, 45.) None of the allegations in

Plaintiff’s amended complaint indicate that she reported violations of the FFDCA or its

derivative rules and regulations to the DHHS or any other entity, nor do any allegations in

Plaintiff’s amended complaint indicate that she objected to or refused to take part in an action

that she believed violated the FFDCA or a derivative rule or regulation. Thus, the protections

afforded by 21 U.S.C. § 399d do not apply to Plaintiff under the circumstances alleged in the

amended complaint and, therefore, do not preempt her claim.4 Accordingly, the Court concludes

that Plaintiff has sufficiently alleged a claim of wrongful termination in violation of

Pennsylvania public policy and will deny Defendant’s motion to dismiss as to Count II of

Plaintiff’s amended complaint.

IV.    CONCLUSION

       Based upon the foregoing, the Court will deny Defendant’s motion to dismiss Plaintiff’s

complaint (Doc. No. 8) as moot and will grant in part and deny in part Defendant’s motion to

dismiss Plaintiff’s amended complaint (Doc. No. 12). Plaintiff will be granted thirty (30) days

within which she may file a second amended complaint that corrects the pleading deficiencies of




4
 Because the Court has determined that Plaintiff’s claim is not preempted by the whistleblower
protections of the FSMA on this basis, it declines to address whether Defendant qualifies as an
“entity engaged in the manufacture, processing, packing, transporting, distribution, reception,
holding, or importation of food” under 21 U.S.C. § 399d.

                                                 14
Count I of her amended complaint identified herein.5 An Order consistent with this

Memorandum follows.




5
  Although Plaintiff has not requested leave to amend her amended complaint, and “sua sponte
leave is not required in non-civil rights cases in this Circuit,” Clarke v. Liberty Mutual Insurance
Company, No. 18-cv-1925, 2018 WL 6497895, at *5 (M.D. Pa. Dec. 10, 2018) (citing Fletcher-
Harlee Corporation v. Pote Concrete Contractors, Inc., 482 F.3d 247, 253 (3d Cir. 2007)),
because amendment of the amended complaint as to Count I is not clearly futile, Plaintiff will be
granted leave to file a second amended complaint, in accordance with Federal Rule of Civil
Procedure 15(a)(2).

                                                 15
